DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colban et al. (US 2015/0131483, hereinafter Colban), in view of Arora et al. (US 2020/0136975, hereinafter Arora).

As per claim 15, Colban teaches the invention as claimed, including a method performed by one or more computers, the method comprising:
	generating, by the one or more computers, machine learning models including a different machine learning model for each of multiple service providers or communication technologies (i.e., one or more models generated by the model generator, each model may be used to calculate a predicated score for the corresponding AP, the model generator may generate several models with different sets of features, see at least [0067], [0068]), wherein each machine learning model is trained to predict whether communication service is available from the service provider or communication technology at a location in response to receiving input indicating the location (i.e. the predicted score may be determined by entering the AP feature values, the user feature values, the circumstantial feature values, or any combination thereof, into an algorithm that applies weighting factors to each combination of features, AP distance feature allows UE to access whether it is within coverage of an AP, coverage area radius feature reflects the area where the user is likely to receive adequate service, knowing the coverage area of an in addition to its location may provide additional information about its relevance for certain users, see at least [0079], [0083], [0087], [0100]); 
generating, by the one or more computers, machine learning models including a different machine learning model for each of the multiple service providers or communication technologies (i.e., one or more models generated by the model generator, each model may be used to calculate a predicated score for the corresponding AP, the model generator may generate several models with different sets of features, see at least [0067], [0068]), wherein each machine learning model is trained to predict a level of communication service that the service provider or communication technology provides at a location in response to input indicating the location (i.e. the predicted score may be determined by entering the AP feature values, the user feature values, the circumstantial feature values, or any combination thereof, into an algorithm that applies weighting factors to each combination of features, noise and interference feature represent the received noise and interference of the AP at the UE, signal ); 
generating, by the one or more computers, a machine learning model configured to (i) receive input including an indication of a location and a set of service providers or communication technologies (i.e., access point feature values associated with each one of a plurality of access points within an access range of the wireless device are obtained via the wireless interface. User feature values associated with identified user features of a user of the wireless device are also obtained, [0018]), and (ii) provide output including an indication of relative suitability for the location of the service providers or communication technologies in the set (i.e., predicted score for each access point of the plurality of access points is determined, see at least [0018]); and 
providing, by the one or more computers and over a communication network, an interface configured to (i) receive an indication of a location and a level of communication service (i.e., user feature values entered by user via user interface, user features include user’s preferences, user location, see at least Fig. 8, [0108]-[0116], [0254], [0255]), and (ii) provide output indicating a service provider or communication technology selected using the machine learning models (i.e., if the model yields predicted scores that are equal or very close for two or more Aps, the AP selector may offer a choice to the user via the user interface, see at least [0132]).
Colban does not explicitly teach the different machine models are a first machine learning model, a second machine learning model, and a third machine learning model.
Arora teaches models can be one or more random forest regressor models, in which many multiple subsets of feature values are modeled individually as decision trees (see at least [0083]).


As per claim 17, Colban as modified teaches wherein each of the first models is trained based on preliminary indications from the corresponding service provider whether communication service is available at different locations (i.e., collect AP feature values, include AP coverage area, see at least [0061], [0163]-[0182]); and 
wherein each of the second models is trained based on preliminary indications from the corresponding service provider of levels of communication service available at different locations (i.e., sample for access point is generated, including received signal strength indication, see at last [0026], [0163]-[0182]).

As per claim 18, Colban as modified teaches wherein the third machine learning model is trained based on records that indicate, for each of multiple locations, (i) one or more service providers that were identified as likely providing communication service at the location and (ii) which of the one or more service providers was actually selected to provide communication service at the location after the one or more service providers were identified as likely providing communication service at the location (i.e., model generator generates model from derived samples, sample data include the user manually selected the AP, see at least [0163]-[0182]).

As per claim 19, Colban as modified teaches wherein the communication technologies comprise two or more from the group consisting of cable communication, fiber optics, digital subscriber line (DSL), cellular communication, and satellite communication (see at least [0042]).

As per claim 20, Colban does not explicitly teach wherein each of the first machine learning models, second machine learning models, and third machine learning model includes at least one of a random forest model, an XG boost tree, a logistic regression model, a deep neural network, or a support vector machines (SVM).
	Arora teaches machine models includes at least one of a random forest model, an XG boost tree, a logistic regression model, a deep neural network, or a support vector machines (SVM) (see at least [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colban such that the machine models includes at least one of a random forest model, an XG boost tree, a logistic regression model, a deep neural network, or a support vector machines (SVM) as similarly taught by Arora because Colban does not restrict the machine learning models generated and thus it would have been obvious to generate machine models that are known in the art. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Colban, in view of Arora, further in view of Gal et al. (US 2018/0331908, hereinafter Gal).

As per claim 16, Colban as modified teaches wherein generating the machine learning models comprises generating at least one first machine learning model for each of multiple combinations of service providers and communication technologies (i.e., one or more models generated by the model generator, each model may be used to calculate a predicated score for the corresponding AP, the model generator may generate several models with different sets of features, services offered feature provides a value that indicates availability of each one of a plurality of services, see at least [0067], [0068], [0089], [0095]), wherein the first machine learning model for a combination is trained to predict whether communication service is available from the service provider and communication technology at a location in response to receiving input indicating the location (see at least [0079], [0083], [0087], [0100]); 
	wherein generating the machine learning models comprises generating at least one second machine learning model for each of the multiple combinations of service providers and communication technologies (i.e., one or more models generated by the model generator, each model may be used to calculate a predicated score for the corresponding AP, the model generator may generate several models with different sets of features, services offered feature provides a value that indicates availability of each one of a plurality of services, see at least [0067], [0068], [0089], [0095]), wherein the second machine learning model for a combination is trained to predict a level of communication service that the service provider and communication technology provides at a location in response to input indicating the location (see at least [0079], [0100], [0101], [0100]);
wherein generating the machine learning model comprises generating a third machine learning model configured to (i) receive input including an indication of a location and a set of combinations of service providers and communication technologies (i.e., access point feature values associated with each one of a plurality of access points within an access range of the wireless device are obtained via the wireless interface. User feature values associated with identified user features of a user of the wireless device are also obtained, [0018]), and (ii) provide output including an indication of relative suitability of the service providers in set of service providers for the location (i.e., predicted score for each access point of the plurality of access points is determined, see at least [0018]); and 
wherein providing the interface comprises providing, by the one or more computers and over a communication network, an interface configured to (i) receive an indication of a location and a level of communication service (i.e., user feature values entered by user via user interface, user features include user’s preferences, user location, see at least Fig. 8, [0108]-[0116], [0254], [0255]), and (ii) provide output indicating one or more combinations each including (i) a service provider, wherein the combinations are selected using the first machine learning models, the second machine learning models, and the third machine learning model.
Colban does not explicitly teach the different machine models are a first machine learning model, a second machine learning model, and a third machine learning model.
Arora teaches models can be one or more random forest regressor models, in which many multiple subsets of feature values are modeled individually as decision trees (see at least [0083]).

Colban does not explicitly teach outputting (ii) a communication technology.
Gal teaches outputting a communication technology (i.e., a network policy propagator may deliver a network policy to user devices, see at least [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colban to output a communication technology as similarly taught by Gal in order to pick network parameters which optimize performance and deliver a chosen network policy to be implemented (see at least abstract, [0106] of Gal).

Allowable Subject Matter
Claims 1-14 are allowed.



Response to Arguments
Rejection of claims under §103
As per independent claim 15, Applicant’s arguments have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121